Name: 2013/334/EU: Council Decision of 25Ã June 2013 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Annex XXI to the EEA Agreement
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  land transport;  economic analysis;  organisation of transport;  information technology and data processing;  transport policy;  international affairs
 Date Published: 2013-06-28

 28.6.2013 EN Official Journal of the European Union L 177/27 COUNCIL DECISION of 25 June 2013 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Annex XXI to the EEA Agreement (2013/334/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 338(1), in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) ("the EEA Agreement") entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Annex XXI thereto. (3) Annex XXI to the EEA Agreement contains specific provisions concerning statistics. (4) Regulation (EU) No 70/2012 of the European Parliament and of the Council of 18 January 2012 on statistical returns in respect of the carriage of goods by road (recast) (3) is to be incorporated into the EEA Agreement with certain adaptations for the EEA EFTA states. (5) Regulation (EU) No 70/2012 repeals Council Regulation (EC) No 1172/98 (4), which is incorporated into the EEA Agreement and which is subsequently to be repealed under the EEA Agreement. (6) Annex XXI to the EEA Agreement should therefore be amended accordingly. (7) The position of the Union in the EEA Joint Committee should be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the European Union, within the EEA Joint Committee on the proposed amendment to Annex XXI to the EEA Agreement shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 25 June 2013. For the Council The President E. GILMORE (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) OJ L 32, 3.2.2012, p. 1. (4) OJ L 163, 6.6.1998, p. 1. DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/ ¦ of amending Annex XXI (Statistics) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area ("the EEA Agreement"), and in particular Article 98 thereof, Whereas: (1) Regulation (EU) No 70/2012 of the European Parliament and of the Council of 18 January 2012 on statistical returns in respect of the carriage of goods by road (recast) (1) is to be incorporated into the EEA Agreement. (2) Regulation (EU) No 70/2012 repeals Council Regulation (EC) No 1172/98 (2), which is incorporated into the EEA Agreement and which is subsequently to be repealed under the EEA Agreement. (3) Annex XXI to the EEA Agreement should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The text of point 7f (Council Regulation (EC) No 1172/98) of Annex XXI to the EEA Agreement is replaced by the following: "32012 R 0070: Regulation (EU) No 70/2012 of the European Parliament and of the Council of 18 January 2012 on statistical returns in respect of the carriage of goods by road (recast) (OJ L 32, 3.2.2012, p. 1). The provisions of the Regulation shall, for the purposes of this Agreement, be read with the following adaptations: (a) This Regulation shall not apply to Iceland. (b) This Regulation shall not apply to Liechtenstein so long as the number of Liechtenstein-registered goods road transport vehicles which regularly carry out road freight transport operations on the territory of EEA Member States does not exceed 400 vehicles. For that purpose, Liechtenstein shall annually, at the latest by the end of April following the year to which the number relates, submit to Eurostat the number of Liechtenstein-registered goods road transport vehicles which regularly carry out road freight transport operations on the territory of EEA Member States. §Regularly § in this context shall be understood as meaning leaving the Swiss-Liechtenstein Custom Union territory towards the EU more than twice a month. As soon as this Regulation applies to Liechtenstein, the data collection method shall be adapted to the structural characteristics of road transport in that country, in agreement with Eurostat. In particular, Liechtenstein may transmit data covering only vehicles which regularly carry out road freight transport operations on the territory of EEA Member States." Article 2 The texts of Regulation (EU) No 70/2012 in the Icelandic and Norwegian languages, to be published in the EEA Supplement to the Official Journal of the European Union, shall be authentic. Article 3 This Decision shall enter into force on [ ¦], provided that all the notifications under Article 103(1) of the EEA Agreement have been made (3). Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels,. For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 32, 3.2.2012, p. 1. (2) OJ L 163, 6.6.1998, p. 1. (3) [No constitutional requirements indicated.] [Constitutional requirements indicated.]